Citation Nr: 1714771	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  17-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from July 1957 to July 1959.  His DD 214 shows that his military occupational specialty was an armored crewman.  He had one year and 5 months of foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable, having been destroyed in a fire.   

2.  The Veteran's credible statements of inservice exposure to acoustic trauma from the firing of a tank cannon are consistent with available service information.  

3.  The Veteran now has a bilateral sensorineural hearing loss and bilateral tinnitus.  

4.  The Veteran's bilateral sensorineural hearing loss is consistent with inservice exposure to acoustic trauma and no other probable basis for his current hearing loss is shown other than age-related etiology but the Veteran has credibly reported having had a gradual onset of hearing loss which is not shown to be age-related except by exercise of speculation.  

5.  A VA examiner has opined that the Veteran's tinnitus is a symptom of and consistent with his bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. § 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an August 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Veteran declined to testify in support of his claims.  VA has obtained private treatment records.  

VA has attempted to obtain the Veteran's service records.  However, information obtained shows that the Veteran's service treatment records (STRs) and dental records were destroyed in a fire and that there are no records in the Surgeon General's Office (SGO).  Service personnel records were received and are on file, and confirm that the Veteran served in an armored unit.  By letter of January 13, 2015, the Veteran was notified that there was a fire at the National Archives and Records Administration on July 12, 1973, and that if his military records were stored there on that date, they may have been destroyed in the fire.  He was requested to provide any additional information to allow for a thorough search be made for military medical records in support of his claims.  

The Veteran was afforded a VA examination in 2014 as to his claims.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not challenged, except for an allegation in the Veteran's Notice of Disagreement (NOD).  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  In the NOD the Veteran alleged that the VA examiner had not conceded his inservice exposure to acoustic trauma.  However, a fair interpretation of that examiner's opinion is that it would require speculation to provide a definitive opinion in the absence of records demonstrating the results of inservice audiometric testing.  That examiner did not disagree with the Veteran's self-report of inservice exposure to acoustic trauma, as the Veteran alleges.  

The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, and the objective findings found on evaluation.  Unfortunately, the examiner could not render a definitive medical opinion in the absence of service records demonstrating the results of inservice audiometric testing (and such records are demonstrated not to exist, having been destroyed in a fire).  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board to consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board has thoroughly reviewed all the evidence of record.  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran's STRs are not available, having been destroyed in a fire.  His service personnel records confirm that he served in an armored unit.

The Veteran submitted a photograph depicting a tank, next to which is a man with a sledge hammer.  Written thereon is a note by the Veteran that he was the man in the photograph, tightening the connections of a M48 tank. 

A June 2014 treatment record of Dr. J. M. shows that when first seen at that time the Veteran, age 79, reported having had the gradual onset of hearing loss over several years, having had to ask people to repeat themselves and having to turn up the volume of his television.  He had been exposed to loud tanks during military service but had no history of significant familial hearing loss.  He had had tinnitus for several years and stated that "I can't remember a time that I didn't."  He had tried over-the-counter (OTC) medications but nothing had helped his tinnitus.  He denied otalgia, otorrhea or a plugged feeling.  On physical examination his external auditory canals were normal and his tympanic membranes moved well.  


Audiometric testing was done which revealed results, measured in decibels, at certain frequencies, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
25
45
55
75
Left Ear
10
25
40
70
70

Speech discrimination ability was not reported but speech reception thresholds were 20 decibels in each ear.  The diagnoses were a slight sloping to severe sensorineural hearing loss, bilaterally; and bilateral tinnitus secondary to the bilateral sensorineural hearing loss.  

In a letter received in July 2014 the Veteran reported that he had served with the 2nd "AC" regiment as a tank crewman on an M48 tank, which was equipped with a 90 millimeter cannon.  He had undergone training when there were 30 to 40 tanks on the line, all firing at the same time.  Later in Germany for 18 months as a tank crewman the cannon was fired several times.  The noise was loud, inside and outside the tank.  His ears now rang loudly and constantly.  He had had such ringing for many years.  He had not applied for VA compensation sooner because he did not know that he could.  

On VA examination in December 2014 the Veteran's claim file was reviewed.  He was afforded VA audiometric testing which revealed results, measured in decibels, at certain frequencies, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
25
45
50
45
Left Ear
10
20
35
65
75

Discrimination ability was 96 percent in each ear.  The diagnosis was a bilateral sensorineural hearing loss.  

It was noted that the Veteran's military noise exposure had been as a tank crewman without the use of hearing protection.  Postservice occupational noise exposure was that he had owned and worked in a family shoe manufacturing business, mostly having worked in sales, but had used hearing protection when in the factory.  Recreational noise exposure had been the use of lawn equipment with hearing protection.  As to his medical history, he denied having had otosurgery, otalgia, otorrhea, true vertigo, head trauma, otitis media, facial numbness, and a family history of hearing loss.  

The examiner stated that her opinion was based on review of the claims file, a review of service and medical history, clinical expertise, a review of the related literature, and the present degree of hearing loss.  No hearing loss pre-existed military service.  The claims file review indicated that the Veteran served in the Army from July 1957 to July 1959.  There were no service treatment records available for review.  Thus, there was no record of the Veteran's hearing status when he served in the military.  It would be difficult to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing.  It was "likely/possible" that aging, civilian noise exposure, and general health had contributed to his hearing loss or tinnitus, or both.  It would be speculative to allocate a degree of his tinnitus to any or each of these etiologies, or his current hearing loss to each of these military versus non-military etiologies mentioned.  

As to tinnitus, the Veteran could not recall onset of tinnitus.  The examiner stated that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, because tinnitus was known to be a symptom associated with hearing loss.  

In a letter received in January 2015, in response to the RO's request for information in light of the Veteran's service records having been destroyed in a fire, the Veteran reported that the ringing in his ears started after his service in Germany, and it was now very loud.  His unit had fired the 90 millimeter cannon of an M48 tank on a firing range, during which he was either firing the cannon or loading it, for about a week without any ear protection.  Inside the tank, the noise was very loud.  His unit had also fired the tank's cannon in Germany quite a bit.  

In the Veteran's March 2015 Notice of Disagreement (NOD) he stated that his exposure to acoustic trauma should be conceded in light of his DD 214 documentation of his military occupational specialty as an armored crewman.  Also, in the 1950s hearing conservation was not practiced as it is today.  

Principles of Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims (Court) held in Fountain v. McDonald, 27 Vet. App. 258, 273 (2015), that under VA regulations tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease [] of the nervous system.'"  As the Court held that tinnitus is a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b)  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b) pertaining to continuity of symptomatology only applies to chronic diseases contemplated under § 3.309(a)).  

Where the service treatment records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Here, the Board concedes that the Veteran experienced inservice noise exposure, particularly inasmuch as such exposure is consistent with the conditions and circumstances of the Veteran's military occupational specialty as an armored crewman.  Moreover, it is undisputed that the Veteran now has both a bilateral sensorineural hearing loss and bilateral tinnitus.  This leaves only the matters of a connection of these disabilities to his military service.  

In this regard, a lay person is competent to report his personal perception as to his hearing acuity.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  As to the medical evidence of record, the Board acknowledges that the VA examiner seems to suggest that the Veteran's hearing loss and tinnitus may not be related to service because the Veteran had reported the gradual onset of hearing loss and tinnitus, or possibly as having an onset after service.  In substance, the opinion of the VA audiologist seems to have suggested that a sensorineural hearing loss and tinnitus would not manifest years after exposure to acoustic trauma and that it was possible that other factors may have played a role in the development of either or both.  

However, the Veteran has explained and clarified that his hearing problems had come on gradually, causing him to not realize he had these problems until later, his hearing loss and tinnitus had started after inservice exposure to tank cannon fire.  This addresses the matter of continuity of symptomatology of the hearing loss and tinnitus, i.e., as to which the Veteran provided written statements addressing their gradual onset.  

In light of the absence of the Veteran's STRs and because the Veteran has provided a plausible explanation for his gradual onset of his hearing loss and tinnitus, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There are no STRs to contradict this position.  Thus, there is persuasive evidence with regard to whether there is a nexus.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of hearing loss and tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss and bilateral tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Wise v. Shinseki, 26 Vet. App. 517, 531(2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)) (reiterating that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.").

ORDER

Service connection for bilateral hearing loss and for bilateral tinnitus is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


